UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2007 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-139045 HERITAGE EXPLORATIONS INC. (Name of small business issuer in its charter) Nevada Applied For (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 510, 30 South Brodie Street Thunder Bay, Ontario P0T 2C0 (Address of principal executive offices) (Zip Code) 807-626-9869 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[X]No[] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 5,960,000common shares issued and outstanding as at January 18, 2008 . Transitional Small Business Disclosure Format (Check one): Yes[]
